KENNARD, J.
I concur in the judgment and in the opinion of the court for the reasons stated in my dissenting opinion in Saelzler v. Advanced Group 400 (2001) 25 Cal.4th 763, 781 [107 Cal.Rptr.2d 617, 23 P.3d 1143] (Saelzler).
Here and in Saelzler, an injured person seeks damages from the owner of the premises where the injuries occurred. In Saelzler, a Federal Express employee attempting to deliver a package received serious injuries when she was beaten and sexually assaulted at a 28-building, 300-unit apartment complex. (Saelzler, supra, 25 Cal.4th at p. 769.) She sued the owner of the property to recover damages for her injuries. (Ibid.) Here, a man shopping at a Kmart store slipped and fell on milk spilled near a refrigerator display case, seriously injuring his knee. (Maj. opn., ante, at p. 1204.) He sued the corporation that owns and operates the store to recover damages for his injuries. (Ibid.)
Here and in Saelzler, the immediate or direct cause of the injury was the conduct of an unidentified third person or persons. In Saelzler, the immediate or direct cause of the woman’s injuries was the assault committed by three unidentified criminals who beat her and tried to rape her. (Saelzler, supra, 25 Cal.4th at p. 769.) Here, the immediate or direct cause of the man’s injuries was the act of an unidentified customer or customers who spilled the milk on which he slipped.
Here and in Saelzler, the injured person argued that the property owner failed to take reasonable precautions to avoid the sort of harm that the person suffered. In Saelzler, the plaintiff argued that the owner of the apartment *1214complex failed to provide adequate security measures, including daytime security patrols and properly functioning security gates. (Saelzler, supra, 25 Cal.4th at p. 769.) Here, plaintiff argued that the store owner failed to conduct reasonably frequent and thorough inspections to clean up spills. (Maj. opn., ante, at p. 1204.)
Here and in Saelzler, the defendant property owner argued that the injured plaintiff could not prove causation because there was no way to know with certainty whether the precautions would have prevented the injuries. In Saelzler, the owner of the apartment complex argued that, because the assailants were never identified, the plaintiff could not establish that they would not have assaulted her had the owner taken the additional security measures. (Saelzler, supra, 25 Cal.4th at p. 769.) Here, defendant store owner argued that, because it could not be determined how long the milk had been on the floor before plaintiff’s fall, plaintiff could not prove that more frequent inspections would have prevented his injuries. (Maj. opn., ante, at pp. 1204, 1211.)
In Saelzler, a bare majority of this court ruled for the defendant property owner, holding that the owner was entitled to summary judgment because the Federal Express employee could not prove that her attackers “would not have succeeded in assaulting her if defendants had provided additional security precautions” (Saelzler, supra, 25 Cal.4th at p. 767) or, in other words, “that roving guards would have encountered her assailants or prevented the attack” (id. at p. 777). I dissented. As I explained in my dissenting opinion, the majority had incorrectly imposed on the injured plaintiff at the summary judgment stage “the burden of showing causation with certainty” when her burden even at trial should only have been to establish causation as being “ ‘more likely than not,’ ” an issue “ ‘peculiarly for the jury.’ ” (Id. at p. 783 (dis. opn. of Kennard, J.), quoting Prosser, Proximate Cause in California (1950) 38 Cal. L.Rev. 369, 382, italics and fns. omitted.)
Here, a unanimous court rules for plaintiff shopper, holding that “evidence of the owner’s failure to inspect the premises within a reasonable period of time is sufficient to allow an inference that the condition was on the floor long enough to give the owner the opportunity to discover and remedy it.” (Maj. opn., ante, at p. 1203.) The court observes that causation ordinarily presents a factual question for the jury (id. at p. 1205) and that plaintiff need only show “ ‘that it is more likely than not that the conduct of the defendant was a cause in fact of the result’ ” (ibid., italics added, quoting Prosser & Keeton, Torts (5th ed. 1984) § 41, p. 269).
Here, the court rejects defendant property owner’s argument that its holding “allow[s] the imposition of liability without proof of causation.” *1215(Maj. opn., ante, at p. 1211.) The court concludes that an owner’s “failure to inspect the premises within a reasonable time prior to the accident” permits an inference of causation. (Ibid.)
Here, I find the court’s reasoning sound and persuasive. A defendant property owner’s negligent failure to inspect or patrol the premises to discover and remedy dangerous conditions may support an inference of causation when a rational trier of fact could conclude that reasonable inspections or patrols more likely than not would have prevented the plaintiff’s injury. In Saelzler, supra, 25 Cal.4th 763, the court should have, but has not, applied the same reasoning to the very similar causation issue there presented.